DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        EDMUND MALKOON,
                            Appellant,

                                   v.

 REEMPLOYMENT ASSISTANCE APPEALS COMMISSION and TOWN
             OF LAUDERDALE-BY-THE-SEA,
                      Appellees.

                             No. 4D21-2075

                         [February 10, 2022]

  Appeal from the State of Florida, Reemployment Assistance Appeals
Commission, RAAC 21-00736.

  Edmund Malkoon, Lauderdale-By-The-Sea, pro se.

   Amanda L. Neff of Reemployment Assistance Appeals Commission,
Tallahassee, for appellee Reemployment Assistance Appeals Commission.

PER CURIAM.

  Affirmed.

WARNER, GROSS and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.